42 A.3d 155 (2012)
210 N.J. 153
In the Matter of Donald J. GRASSO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-122 September Term 2011, 070712
Supreme Court of New Jersey.
May 10, 2012.

ORDER
DONALD J. GRASSO of BRICK, who was admitted to the bar of this State in 1972, having pleaded guilty in the United States District Court for the District of New Jersey to Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), DONALD J. GRASSO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DONALD J. GRASSO be restrained and enjoined from practicing law during the period of his suspension; and it is further
*156 ORDERED that DONALD J. GRASSO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.